DETAILED ACTION
Claims 1, 3, and 5-12 are pending, and claims 1 and 3 are currently under review.
Claims 5-12 are withdrawn.
Claims 2 and 4 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/25/2022 has been entered.  Claims 1, 3, and 5-12 remain(s) pending in the application.  

Election/Restrictions
The examiner notes that dependent claim 3 has been indicated to contain allowable subject matter.  Accordingly, rejoinder may be appropriate between withdrawn method claims that require all limitations of a product claim having allowable subject matter.  Currently, withdrawn method claims 5-12 do NOT contain all the limitations of a claim having allowable subject matter (ie. withdrawn method claims do not recite microstructure consisting of ferrite and granular cementite with banded distribution).  The examiner suggests amending the aforementioned withdrawn method claims in accordance with the currently pending claims to expedite prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toritsuka et al. (JP2001073035, machine translation referred to herein) in view of Dotsch et al. (US 2009/0038718) and ASM Handbooks (1994, Tin alloy plating).
Regarding claim 1, Toritsuka et al. discloses a steel plate having a composition as seen in table 1 below [0019].  The examiner notes that the overlap between the disclosed composition of Toritsuka et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the further alloying elements of P and S are impurities as would have been recognized by one of ordinary skill, and V, Ni, etc. are optional, such that the claimed limitation of “consisting of…” is met [table1].  Toritsuka et al. further discloses an embodiment figure wherein only ferrite and cementite are shown, which meets the recited “consisting of…” limitation [0022].  The examiner considers the veins of cementite to meet the limitation of banded (ie. stretched) cementite grains according to broadest reasonable interpretation.  See MPEP 2111.
Toritsuka et al. does not expressly teach that the steel plate is tinned as claimed.  ASM Handbooks discloses that it is known to deposit coatings of tin in order to protect steel against corrosion or wear [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Toritsuka et al. by depositing a tin coating to obtain a tinned steel in order to protect said steel against corrosion or wear.
The examiner notes that the recitation of “subjected to double cold reduction...” is a product-by-process limitation which, upon further consideration, merely imparts a steel structure that has been double cold rolled absent concrete evidence to the contrary.  See MPEP 2113.  Accordingly, Toritsuka et al. does not expressly teach a double cold rolled steel.  Dotsch et al. discloses that it is known to perform cold rolling and subsequent temper rolling at less than 10% (ie. double cold rolling at reduction of less than 10%) to a hot rolled steel sheet in order to influence anisotropy and surface quality of said steel sheet [0038, 0047].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Toritsuka et al. by performing double cold rolling as taught by Dotsch et al. for the above benefits.  The examiner notes that the reduction ratio of Dotsch et al. overlaps with the instantly claimed range which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Although Dotsch et al. does not expressly teach a rolling tension, the examiner again submits that this is a product-by-process limitation which is not considered to impart any specific structure absent what is already recited in the instant claims (ie. ferrite with granular banded cementite) absent concrete evidence to the contrary.  See MPEP 2113.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Toritsuka et al. (wt.%)
C
0.065 – 0.12
0.01 – 0.2
Mn
0.2 – 0.8
0.2 – 2
Al
0.01 – 0.08
0.001 – 0.1
N
0.003 – 0.015
0.001 – 0.01
At least one of:
B
Cr
Ti
Nb
Cu
Mo

0.001 – 0.005
0.01 – 0.05
0.001 – 0.1
0.001 – 0.2
0.01 – 0.03
0.002 – 0.008


– 0.5
0.003 – 0.1
0.003 – 0.05
0.01 – 1.5

Fe & Impurities
Balance
Balance


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 3 is directed to a steel having a composition and microstructure as recited in claim 1, wherein said steel further has mechanical properties as claimed.  There is no prior art of record that teaches or suggests the aforementioned features together.
The closest prior art of record is: 1) Dostch et al. in view of others as relied upon in the previous office action, and 2) Toritsuka et al. above.  Dostch et al. discloses an overlapping steel composition and microstructure.  However, Dostch et al. teaches an inclusion of martensite, which does not meet the claimed microstructure consisting of ferrite and cementite.  Toritsuka et al. discloses an overlapping steel composition as stated above.  However, the claimed properties do not appear to be present in the steel of Toritsuka et al. because the hot rolling of Toritsuka et al, for example, differs from the instant invention such that different grain sizes would be expected and accordingly different mechanical properties would also be expected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 4/25/2022 have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Claim 1 rejected.
Claim 3 objected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734